Mr. Justice Higbee delivered the opinion of the court. Abstract of the Decision. 1. Insane persons, § 29*—when failure of conservator to include interest in his report constitutes actual fraud. Where a conservator receives a large amount of interest and fails to include the same in his annual report and retains the omitted interest, such constitutes a legal fraud against the ward, though the court approved the report and though the conservator did not intend any actual fraud. 2. Insane persons, § 29*—conclusiveness of annual reports made by conservator. Annual report made by a conservator, while prima facie correct, do not prevent a full investigation of his accounts when he presents his final report and asks for a discharge, nor is the court prevented from causing the conservator’s accounts to be recast because of the fact that the ward signified her satisfaction with his conduct and her desire to have him continue in the transaction of her business. 3. Insane persons, § 30*—when compensation allowed conservator is reasonable. An allowance to a conservator of $18,250 for services during seven years and eleven months, held a reasonable compensation, in view of the evidence, such sum being more than one per cent, per annum on the estate managed by